Citation Nr: 0606898	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  01-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder, also claimed as secondary to service-
connected disabilities of the right knee and right ankle, 
and, if so, whether the reopened claim should be granted.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 1998, the RO also denied an increased evaluation 
for a right knee injury.  In July 1999, the veteran expressed 
disagreement with this determination.  However, in a June 
2000 written statement, the veteran indicated that a 
subsequent April 2000 RO decision satisfied his appeal as to 
this issue.  Therefore, it is not before the Board at this 
time, and we will confine this discussion to the issues as 
set forth above.

In November 2001, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing the 
RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Service connection for a claimed right hip disorder was 
denied in a June 1983 RO rating decision.  The veteran was 
notified of the decision that same month, and an appeal of 
the decision was not initiated.  That was the last final 
rating decision, up to the present time, denying the 
veteran's claim for service connection for a right hip 
disorder.




2.  The evidence added to the record since the June 1983 
rating decision does bear directly and substantially upon the 
issue of service connection for a right hip disorder, and is, 
by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of this issue, warranting 
reopening of the previously denied claim.

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
right hip disorder is related to the veteran's period of 
military service or is secondary to his service-connected 
right knee or ankle disabilities.

4.  The veteran's right ankle disability is characterized by 
dorsiflexion limited to no more than 10 degrees and plantar 
flexion limited to no more than 32 degrees, with evidence of 
pain, weakened movement, and fatigability, but with no 
determination as to any additional limitation of motion due 
to flare-ups.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1983 rating decision 
wherein the RO denied service connection for a right hip 
disorder is new and material; thus, the claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).

2.  The veteran's right hip disorder was not incurred in or 
aggravated by service, nor is it secondary to service-
connected right knee or right ankle disabilities.  38 
U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for a right ankle disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Plate II and Diagnostic Code 5271 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.

In an April 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
July 2001 statement of the case (SOC) and October 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
October 2005 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection - Right Hip

A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2005)).  As the veteran's application to reopen 
was received prior to this date, in February 1998, the pre-
existing version of 38 C.F.R. § 3.156 applies.  All citations 
in this decision refer to the "old" version of 38 C.F.R. § 
3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  A June 1983 rating decision denied service 
connection for the veteran's claimed right hip disorder.  The 
veteran did not file a notice of disagreement to initiate an 
appeal.  Thus, the June 1983 rating decision was final.  No 
other rating decision specifically addressed the issue of 
service connection for a right hip disorder until the 
December 1998 rating decision, as to which the veteran 
perfected the current appeal.

Summarizing the pertinent evidence of record at the time of 
the June 1983 rating decision, the veteran's service medical 
records are silent for any treatment for the veteran's right 
hip.  When examined for separation in April 1972, the 
veteran's lower extremities were normal, and no defects or 
diagnoses were noted.

Private treatment records dated from September 1978 to April 
1982 show that E.M., M.D., treated the veteran for various 
musculoskeletal problems.  In September 1978, he complained 
of clicking in his right hip, and was found to have good 
range of motion.  In February 1979, Dr. M indicated he 
believed the veteran's right hip problems were synovitis.  
The veteran also complained of right hip pain in April 1982.

In December 1982, the veteran underwent VA examination.  He 
complained of pain and aching in his right hip.  An X-ray 
showed the bones and joints were normal.  He stated he began 
having trouble with his right hip after the cast for his 
ankle was removed.  On examination, there was full range of 
motion of the right hip.  There was discomfort noted upon 
full passive external rotation of the right hip.  The 
diagnosis was right hip strain, aggravated by the residuals 
of an injury to the right ankle.

In denying the veteran's claim in June 1983, the RO indicated 
that the right hip condition was not confirmed by service 
medical records or by medical records shortly after 
separation from service.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, in February 
1984, the veteran underwent VA examination.  He complained of 
pain in his right lower extremity.  He described a loud 
cracking and grinding noise coming from his hip joint.  The 
veteran had full range of motion of his hip.  It was felt 
that the noise in the veteran's hip was tendons and did not 
involve the joint.  X-rays of the hip failed to demonstrate 
the presence of bone or joint injury or disease.  The joint 
spaces of the hips were bilaterally well-preserved.

Private treatment records from P.K., M.D., show the veteran 
complained of and was treated for his right hip disorder from 
February 1997 to January 1998.  The etiology of the disorder 
was undetermined.  There was no evidence of aseptic necrosis 
of the right hip in March 1997.  Mild degenerative changes 
were noted in August 1997.   In November 1997, the veteran 
underwent exploratory hip surgery.

Private treatment records from Dr. K, dated from March 1998 
to January 2003 show the veteran continued to receive 
treatment for his hip, eventually undergoing total right hip 
replacement in December 2002.

In April 1998, the veteran underwent VA examination.  He 
complained of pain in his right hip.  He reported the surgery 
in November 1997 for pain in the right hip, with a snapping 
sound upon flexion and extension.  There was no improvement 
after surgery.

In December 1998, the veteran again underwent VA examination.  
He complained of pain in the right hip since 1972.  He 
attributed this to prolonged walking, standing, and bending.  
He noted that, in November 1997, he had undergone exploratory 
surgery.  He had a hip arthrotomy, and the hip itself was 
normal.  He had resection of fibrous mass at the origin of 
the reflected head of the rectus femorus.  Following surgery, 
the veteran said he had very little improvement.  The hip 
still snapped.  He had pain, weakness, and stiffness.  He had 
no swelling, heat, or redness.  There was instability and 
giving way.  There was no locking.  There was fatigue and 
lack of endurance.  The diagnosis was right hip arthralgia.

In a September 2000 written statement, B.D., P.A.-C, 
indicated that the veteran was seen in his office for follow-
up after a right total knee replacement.  Subsequent to his 
injury in service, the veteran had developed pain and popping 
in his right hip.  He continued to suffer from right hip 
pain, most notably after long periods of ambulation.  He 
could not lie down on his back and raise his leg without 
feeling a popping sensation in his hip.  He had undergone a 
right hip arthrotomy with resection of a fibrous mass and 
exostosis in November 1997.  The physician's assistant opined 
that it was quite possible that the etiology of the veteran's 
problems concerning his right hip were directly attributable 
to his accident suffered a number of years ago in service.

In April 2001, the veteran underwent another VA examination.  
He continued to complain of pain in his right hip.  It was 
noted that, apparently, he had sustained a right hip injury 
at the same time he sustained a right ankle injury in 
service.  He had surgery on the right hip in 1997, and a 
tendon was removed.  Now, the veteran had problems with 
walking, standing, bending, and lifting.  He had a clicking 
noise when he bent the right hip.  Range of motion was 
limited in the right hip.  X-rays revealed a normal right hip 
and pelvis.  The diagnosis was right hip arthralgia.

In a July 2001 written statement, the VA examiner who had 
evaluated the veteran in April 2001 indicated that the claims 
file was reviewed, including the 1984 and 1997 surgical 
reports.  It was the examiner's opinion that the veteran's 
right hip condition was not related to his service-connected 
right knee or right ankle condition.

In November 2001, the veteran testified at a hearing before 
the undersigned.  He stated he took medication for his hip 
pain.  He altered his walk to minimize the pain in his hip.  
He used a one-leg cane or a quad cane.  He testified that he 
was hospitalized in 1971 in service, when he injured his 
ankle and knee.  He said that, from the very beginning, he 
had complained to doctors about his right hip.  When he moved 
it, there was cracking and grinding.  He stated that his hip 
was not treated in service, but the military made a note of 
it in his records.  His doctor told him at that time that his 
tendon was torn off his hip.  It stayed there for 26 years.  
He believed his hip socket would wear out because of his 
trauma injury.  The veteran stated that his hip was not 
treated in 1971 because his knee and ankle were bigger 
problems.

In August 2002, the veteran's hospitalization records were 
requested from March and April 1971.

A December 2002 private operative report shows the veteran 
was diagnosed with osteoarthritis of the right hip with 
painful limitation of motion, and underwent a total hip 
replacement arthroplasty.

In an April 2003 response to the August 2002 request for the 
veteran's hospitalization records, the National Personnel 
Records Center indicated that a search of inpatient records 
for 1971 at Letterman Hospital failed to produce a record 
regarding the veteran.

Upon review of the record, the Board determines that the 
additional evidence is new, and does bear directly on the 
question of whether the veteran has a right hip disorder 
related to active military service or to a service-connected 
disability.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disorder and its 
origin, and thus does bear directly and substantially upon 
the specific matter under consideration, and is so 
significant as to warrant reconsideration of the merits of 
the claim on appeal.  See Hodge, supra.  Thus, this evidence 
is new and material, and we may reopen the veteran's claim of 
service connection for a right hip disorder.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for a right hip 
disorder on a de novo basis.

B.  Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
disabilities become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  Osteoarthritis is included in this 
presumption.

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

The claims file reflects that the veteran has had service 
connection in effect for the residuals of an in-service 
injury to his right ankle since April 1972, and for residuals 
of in-service injury to his right knee since August 1982.  At 
present, the right knee condition consists of postoperative 
joint replacement, and is evaluated as 30 percent disabling.  
The right ankle condition is now postoperative nonunion and 
ligament repair, rated as 10 percent disabling.

Reviewing the evidence of record, the Board finds that it is 
clear the veteran has a current right hip disorder.  He has 
been variously diagnosed with osteoarthritis of the right 
hip, right hip strain, and right hip arthralgia.  Therefore, 
it is clear the veteran has a currently diagnosed right hip 
disorder.  At issue, then, is whether this diagnosis is 
related either directly to the veteran's military service or 
secondarily to his service-connected right ankle and knee 
disabilities.

Initially, the Board notes that there is no evidence in the 
veteran's service medical records that he injured his right 
hip at the same time he injured his right ankle and knee in 
service.  There was definite treatment for the right ankle 
and knee disorders in service.  However, there is no mention 
of treatment for or complaints of right hip pain.  In 
addition, the veteran's lower extremities were reported as 
normal upon separation.

Finally, the Board notes the September 2000 opinion of B.D.  
He opined that it was quite possible that the etiology of the 
veteran's right hip disorder was an accident in service.  We 
note that B.D. did not specify whether his opinion related 
the veteran's right hip disorder to his service-connected 
right knee and ankle disorders or directly to his military 
service.

In any event, while the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Although on an initial 
review the written statement of B.D. appears to support the 
veteran's claim, a close reading shows that it does not.  The 
opinion is both equivocal and speculative and, at most, does 
little more than propose that it is possible the veteran's 
currently diagnosed right hip disorder is related to his 
service-connected disability.  B.D. did not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Nor did he 
review the claims file, which contains the veteran's history.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  This stated opinion, then, falls short of the level 
of certainty necessary for the Board to service connect the 
veteran for a right hip disorder on a direct basis.

In addition, there is no other opinion of record that 
provides a link between the veteran's military service and 
his current right hip disorder.  While the veteran has stated 
that he complained about his right hip while hospitalized in 
1971, efforts to locate these records have been futile.  The 
Board can only base a grant of service connection on medical 
evidence associated with the claims file.  Based on all the 
evidence above, the Board finds that service connection 
cannot be granted on a direct basis for the veteran's right 
hip disorder.

With regard to presumptive service connection, the Board also 
finds that there is no evidence that the veteran's right hip 
osteoarthritis or degenerative changes began within one year 
of his separation from service.  Indeed, there is no medical 
evidence of any right hip disorder until 1978, more than five 
years after his separation from service.  Therefore, service 
connection is not warranted on a presumptive basis for 
arthritis.

Finally, the Board must evaluate whether the veteran's right 
hip disorder is secondary to his service-connected right knee 
and/or ankle disability.  A review of the evidence shows that 
there is only one opinion of record regarding whether the 
veteran's right hip disorder is related to his service-
connected right knee or ankle.  The VA examiner opined in 
July 2001, after reviewing the veteran's claims file, that 
his right hip was not related to his right knee or ankle 
disabilities.  Since there is no other probative opinion of 
record, the Board finds that the evidence preponderates 
against a finding that the veteran's right hip disorder is 
related to his right ankle or knee disabilities.

The Board recognizes that the veteran believes that his right 
hip disorder is related to his right knee or ankle disability 
or directly to his military service.  His sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the etiology of a disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. at 494 (1992).

As the evidence preponderates against the claim for service 
connection for a right hip disorder, also claimed as 
secondary to service-connected right knee or right ankle 
disabilities, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

III.  Increased Rating - Right Ankle

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is currently rated 10 percent disabled for his 
service-connected right ankle under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5271 (2005).  Under those 
criteria, limitation of motion of the ankle is rated 10 
percent when moderate and 20 percent when marked.  Id.  
Normal range of motion of the ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II (2005).

A review of the medical evidence shows the April 1998 VA 
examiner noted the right ankle range of motion was definitely 
decreased compared to the left.  Dorsiflexion was to 10 
degrees and plantar flexion was to 35 degrees.  The December 
1999 VA examination report shows that right ankle 
dorsiflexion was to 11 degrees, and plantar flexion was to 32 
degrees.  The April 2001 VA examination showed right ankle 
dorsiflexion to 11 degrees and plantar flexion to 33 degrees.  
Given the medical evidence, the Board finds that the veteran 
has demonstrated no more than moderated limitation of motion 
of his right ankle.  Specifically, we note that at no time 
was his limitation of motion ever shown to be more than 50 
percent of what is normal.  Therefore, an increase to a 20 
percent evaluation is not warranted under DC 5271.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

A review of the evidence of record shows that, during the 
April 1998 VA examination, there was no swelling of the 
veteran's right ankle.  The examiner did notice weakness in 
the right heel strength.  There was no atrophy of the 
muscles, however.  The December 1999 VA examiner indicated 
that the veteran's right knee did experience weakened 
movement, excessive fatigability, and incoordination.  
However, the limitation it caused on range of motion could 
not be stated.

The veteran certainly has complained of a history of right 
ankle pain.  However, even considering the effects of pain on 
use and during flare-ups, and the other factors addressed in 
DeLuca v. Brown, supra, there is no objective evidence of 
more than characteristic pain on motion of the right ankle.  
See 38 C.F.R. §§ 4.40, 4.45.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right disability are contemplated in the 10 
percent rating assigned, particularly since the VA examiner 
could not determine how much range of motion the veteran 
lost, if any, during periods of flare-ups.  There is no 
indication that pain, due to disability of the right ankle, 
caused functional loss greater than that contemplated by the 
10 percent evaluation assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

In order to afford the veteran the best possible evaluation, 
the Board has evaluated his disability under all other 
potentially applicable diagnostic codes.  However, we note 
that the veteran has never been diagnosed with ankylosis of 
any portion of his ankle.  Therefore, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 and 5272 are not for application.  In 
addition, the veteran has never been diagnosed with malunion 
of the os calcis or astragalus.  Therefore, 38 C.F.R. 
§ 4.71a, DC 5273 is not for application.  Finally, the 
veteran never underwent astragalectomy.  Therefore, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5274 does not apply here.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an evaluation in excess 
of 10 percent for the veteran's right ankle disability, the 
benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER


Service connection for a right hip disorder, also claimed as 
secondary to service-connected disabilities of the right knee 
and right ankle, is denied.

An evaluation in excess of 10 percent for a right ankle 
disability is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


